internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b05-plr-165588-01 date date legend parent acquirer merger sub investment firm company official company official tax advisor authorized representatives plr-165588-01 a b state x state y date date date date date date y z dear this responds to a letter dated date submitted on behalf of the parent consolidated_group requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent as the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return the group is requesting an extension to file a closing-of-the-books election pursuant to sec_1_382-6 of the income_tax regulations the election with respect to a transaction that occurred on date additional information was received in a letter dated date the material information is summarized below parent a state x corporation and the other members of the group are engaged in the business of providing a and b services the group computes its consolidated federal_income_tax liability using an accrual_method of accounting and files its consolidated federal_income_tax returns on a calendar_year basis the group is a loss group within the meaning of sec_1_1502-91 plr-165588-01 on date acquirer a state y limited_liability_company taxable as a partnership for federal tax purposes and organized by investment firm formed merger sub a state y corporation on date parent and merger sub entered into an agreement and plan of merger agreement and parent subsequently obtained the approval of its shareholders to proceed under the agreement on date in accordance with the agreement merger sub merged with and into parent the merger parent survived the merger and pursuant to the agreement acquirer acquired ownership of approximately y at least of parent‘s outstanding common_stock in exchange for cash the remaining z of parent shares were retained by management and other prior shareholders the merger resulted in an ownership_change as defined in sec_382 of the internal_revenue_code and sec_1 2t a and b i on date for parent and all of the other members of the group on date parent filed a consolidated federal_income_tax return for the taxable_year ending on date the election was due on date but for various reasons it was not filed on or about date tax advisor or tax advisor’s firm discovered and informed parent that the election was not filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for the taxable_year for which the group’s election should have been filed or for any taxable_year s that would have been affected by the election had it been timely filed the following representations have been made in connection with this request the group has not accelerated income into the pre-change period or deferred loss to the post-change period for the purpose of avoiding the application of sec_382 the group will determine its alternative_minimum_taxable_income and adjust current earnings for the pre-change and post-change periods based on a closing of the books as of date and will elect out of ratable allocation the group has not carried back and does not intend to carry back to a prior taxable_year any portion of the consolidated_net_operating_loss it incurred in its taxable_year ended date the internal_revenue_service has not discovered parent’s failure to make the election the group is not currently under the jurisdiction of a court in a title_11_or_similar_case and at all times since date the group has continued the operations of its plr-165588-01 historic trade_or_business sec_1_382-6 provides that except as provided in paragraphs b and d of the section a loss_corporation must allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period by ratably allocating an equal portion to each day in the year sec_1_382-6 provides that a loss_corporation may elect to allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period as if the loss corporation’s books were closed on the change_date sec_1_382-6 provides that a loss_corporation makes the closing-of-the- books election by including the following statement on the information statement required by sec_1_382-2t for the change year the closing-of-the-books election under sec_1_382-6 is hereby made with respect to the ownership_change occurring on insert date the election must be made on or before the due_date including extensions of the loss corporation's income_tax return for the change year sec_1_1502-91 defines a loss group as a consolidated_group that either i is entitled to use a net_operating_loss_carryover that did not arise and is not treated as arising in a srly ii has a consolidated_net_operating_loss for the taxable_year in which a testing_date of the common parent occurs or iii has a net unrealized built-in- loss under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election see sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_382-6 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided that parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government plr-165588-01 information affidavits and representations submitted by parent company official company official tax advisor and parent’s authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent has shown that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the election as described above the above extension of time is conditioned on the filing by parent within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers' the group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower see sec_301_9100-3 parent must file the election in accordance with sec_1_382-6 that is parent must file or amend as applicable the group’s consolidated income_tax returns for the taxable_year in which the transaction was consummated and for any other affected_taxable_year and to attach to the returns a copy of the election a copy of the information statement if one has not already been attached and a copy of this letter we express no opinion as to whether the group is a loss group as defined in sec_1_1502-91 or whether an ownership_change as defined in sec_382 and sec_1_382-2t and sec_1_1502-92 occurred on date or any other tax consequences arising from the election in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply plr-165588-01 a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to the first and second representatives listed on that power_of_attorney sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
